                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Brian Green,                            JUDGMENT IN CASE

             Plaintiff(s),                            3:19-cv-00075-KDB

                 vs.

  K Saanval Amin and Brock & Scott,
               PLLC


            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2020 Order.

                                               September 21, 2020




        Case 3:19-cv-00075-KDB Document 57 Filed 09/21/20 Page 1 of 1
